     Case 2:21-cv-00168-SVW-MAA Document 14 Filed 03/01/21 Page 1 of 2 Page ID #:48



 1     Anoush Hakimi (SBN 228858)
 2     anoush@handslawgroup.com
       Peter Shahriari (SBN 237074)
 3
       peter@handslawgroup.com
 4     Ani Avetisyan (SBN 266679)
       ani@handslawgroup.com
 5
       Laura Steven (SBN 332168)
 6     laura@handslawgroup.com
       THE LAW OFFICE OF HAKIMI &
 7     SHAHRIARI
 8     1800 Vine Street,
       Los Angeles, CA 90028
 9
       Telephone: (888) 635-2250
10     Facsimile: (213) 402 - 2170
11     Attorneys for Plaintiff,
       SANDRA EDMONDS
12

13
                               UNITED STATES DISTRICT COURT
14                            CENTRAL DISTRICT OF CALIFORNIA
15
      SANDRA EDMONDS,                              Case No.: 2:21-cv-00168-SVW-MAA
16

17
                     Plaintiff,

          v.                                       PLAINTIFF’S REQUEST FOR
18
                                                   DISMISSAL WITH PREJUDICE OF
19    DAVID GRAMERCY LLC, a California             ALL DEFENDANTS
      Limited Liability Company; and DOES 1-
20
      10,
21                 Defendants.                     [Fed. R. Civ. P. Rule 41(a)(2)]
22

23

24

25
               Plaintiff Sandra Edmonds requests that, pursuant to Federal Rules of Civil
26
      Procedure, Rule 41 (a)(1) and (2), this Court enter a dismissal with prejudice of
27
      Defendant David Gramercy LLC, from Plaintiff’s Complaint, Case Number 2:21-
28
                 PLAINTIFF’S REQUEST FOR DISMISSAL WITH PREJUDICE OF ALL DEFENDANTS
     Case 2:21-cv-00168-SVW-MAA Document 14 Filed 03/01/21 Page 2 of 2 Page ID #:49



 1    cv-00168-SVW-MAA. The parties herein reached settlement of the present action.
 2    Each party will be responsible for their own fees and costs.
 3

 4
       Dated: March 1, 2021             THE LAW OFFICE OF HAKIMI &
 5                                      SHAHRIARI
 6

 7

 8
                                        By: /s/Peter Shahriari
 9                                          Peter Shahriari, Esq.
10                                          Attorneys for Plaintiff, Sandra Edmonds
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              PLAINTIFF’S REQUEST FOR DISMISSAL WITH PREJUDICE OF ALL DEFENDANTS
